         Case 1:18-cv-00236-DLH-ARS Document 26 Filed 01/22/19 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NORTH DAKOTA
                                        SOUTHWESTERN DIVISION

Sophia Wilansky,                                                      )
                                                                      )
                                           Plaintiffs,                )               MOTION TO DISMISS
                                                                      )
           vs.                                                        )
                                                                      )
Morton County, North Dakota; “John Doe” )                                     Case No. 1:18-CV-00236-CSM
law enforcement officer in his personal                               )
capacity; Kyle Kirchmeier, in his personal )
and official capacities; Paul Laney, in his                           )
personal capacity; and Thomas Iverson, in )
his personal capacity,                                                )
                                                                      )
                                           Defendants.                )
 ..........................................................................................................................................
          Defendant Iverson moves this court for an order granting his Motion to Dismiss.

The motion is supported by the attached memorandum and all documents on file with this

court, and is made on grounds including: (1) the court lacks subject matter jurisdiction

over the Plaintiff’s claims, and (2) the complaint fails to state a claim against Defendant

Iverson as more fully set forth in the attached memorandum.

          Defendant Iverson requests an Order granting his Motion to dismiss as authorized

by Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.
Case 1:18-cv-00236-DLH-ARS Document 26 Filed 01/22/19 Page 2 of 2



Dated this 22nd day of January, 2019.

                                 State of North Dakota
                                 Wayne Stenehjem
                                 Attorney General

                                 By:     /s/ Nathan Svihovec
                                        Nathan Svihovec
                                        Assistant Attorney General
                                        State Bar ID No. 08332
                                        Office of Attorney General
                                        500 North 9th Street
                                        Bismarck, ND 58501-4509
                                        Telephone (701) 328-3640
                                        Facsimile (701) 328-4300
                                        Email njsvihovec@nd.gov

                                         /s/ Matthew A. Sagsveen
                                        Matthew A. Sagsveen
                                        Solicitor General
                                        State Bar ID No. 05613
                                        Office of Attorney General
                                        500 North 9th Street
                                        Bismarck, ND 58501-4509
                                        Telephone (701) 328-3640
                                        Facsimile (701) 328-4300
                                        Email masagsve@nd.gov

                                 Attorneys for Thomas Iverson.




                                    2
